The opinion of the court was pronounced by
Paddock, J.
The decision of this case must depend upon the construction to be given to the word tools, within the meaning of the statute. It is not to be supposed that the legislature ever intended to grant privileges or advantages for the amelioration of the condition of the poor, and yet have the opulent turn those same grants to the enhancing of their wealth. It has ever been the policy of our government so far to protect the poor in the enjoyment of a small pittance of property as that no one should be suddenly reduced to pauperism by the vigilance of a creditor; and *137to that end, there has been at different times, a variety of statutes passed,and, at present, a person may be admitted to the poor debt- or’s oath, retaining to himself “ one cow, one swine, or the meat of one swine, ten sheep and one years product of ten sheep, forage sufficient to keep the cow and sheep through the coming winter, and such suitable apparrel,bedding, tools, household furniture, as may be necessary for upholding life, together with military arms.” And the same articles of property are exempt from attachment on mense process and final execution. From an examination of this list of property exempted, comparing the quantity and value of each class with the quantity and value ol the same kind possessed by people in ordinary circumstances, we can arrive at a more satisfactory conclusion as to what the legislature intended by “ suitable apparrel, bedding, tools, and household furniture, as may be necessary for upholding fife.” It is evident the legislature intended to limit, so far as they could, the amount of eacli class of property which would have a general application to the wants of poor people, as “ one cow, ten sheep, &c.but no limitation or description could be given of tools, the variety being so great: therefore, it is left to courts to construe, and apply the construction to cases as they may arise. Hence it has been considered that implements used by blacksmiths might be classed under the term tools, as used in this act, being few in number, small in value, simple in their construction, and operated by the direct application of manual strength ; and this has been thought going quite far enough, as there may be some doubt as to the anvil and bellows being tools.
We are to give words their common and ordinary meaning, unless it is obvious from the statute, that the evil to be suppressed, or remedy to be advanced, requires the construction should be limited or enlarged ; and the word tool, by our best lexicographers,is defined any instrument of manual operation. Under the ancient law of distress tools were exempt, such as the axe of the carpenter ; (Co. Lit. 47, 6;) and the word in its general received sense implies instruments of small value, and used with the direct application of manual strength.—Dailey vs. May, 5 Mass. Rep. 313. In Massachusetts they have a similar law to ours, exempting “ tools of any debtor necessary for his trade or occupation and it has been decided by their courts, that printer’s types,press, he. were not exempt from attachment at the suit of a creditor under that statute. — (Buckingham vs. Billings, 13 Mass. Rep. 82.) And *138although their statute is broader than ours, yet we think their construction is a sound one; for if printing types and presses were exempt, it would seem: to follow as a thing of course, that many other kinds of property, the use of.which was not known in our country at the passing of the act, must also be exempt; such as litbograph-ick and stereotype plates, engravings for stamping, calicoes, pictures or paperhangings. Indeed, as we advance, the greater would be the difficulty of drawing the line between those articles which are and those which are not exempt; for were it once established that those articles from which an impression is taken, either upon paper or cloth, were exempt from attachment, it would be claimed with much propriety that the machinery with which the paper and cloth were manufactured, is also exempt; under which would be classed all the complicated machinery of our large manufacturing establishments. But it has been decided in this state that moulds for making paper, also a machine for spinning operated by hand, called a billy and jenny, were liable to be attached.—Kilburn vs. Deming, 2 Vt. Rep. 404. And certainly there would be less reason in saying that the contents of a printing office,some of which it is known contain thousands of dollars worth of types and presses, should be considered tools within the intent and meaning of the statute. For these reasons, a new trial must be granted.
Collamer, for plaintiff.
Charles Marsh, for defendant.
New trial granted.